KRUEGER, Judge.
The conviction is for the offense of unlawfully carrying a pistol. The punishment assessed is a fine of $100.
There is not any statement of facts accompanying the transcript, nor are there any bills of exception to the admission or exclusion of any evidence. The complaint and information are sufficient to charge tlu- offense.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.